     Case: 1:19-cv-02615 Document #: 1 Filed: 04/18/19 Page 1 of 4 PageID #:1
                                                                                (n

IN THE UNITED STATES DISTRICT COURT FOR NORTHERN, EAST ILLINOIS

                                                            FILEH)
                                                                 APR   1"rn7l
Oak Park, lL   60302
'*lrilfl;Hf'Lffi,enue                                       THOMI
                                                          crrhrut:rP"R[YI8ih,
Plaintiff,                      1:1g+v{1261s
                                Juldge E&nord E Ghang
v.                              ilaglsffieJudge ky t Rowlad

Drs. Jean Bennett and Albert MacGuire, BOARD OF TRUSTEES, UNIVERSITY OF
PENNSYLVANIA
Office of the University Secretary
1 College Hall,Room 211
Philadelphia, PA 1 I 1 04-6303


SPARK THERAPEUTICS, INC
3737 Market Street
Philadelphia, PA 19104


ROCHE HOLDINGS, INC
GENENTECH, INC
1 DNA Way
South San Francisco, CA 94080


Defendants
       Case: 1:19-cv-02615 Document #: 1 Filed: 04/18/19 Page 2 of 4 PageID #:2



                                BASIS OF JURISDICTION

1.      Federal courts under 28 U.S.C. S 1331, a case arising under the United States
     Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. S
     1332, a case in which a citizen of one State sues a citizen of another State or nation
     and the amount at stake is more than $75,000 is a diversity of citizenship case. The
     parties are located in three different States: lllinois, Pennsylvania, and California.
     Under 28 U.S.C. S 1338 any civil litigation regarding patents. 37 CFR 401 Bayh Dole
     Regulations, 31 U.S.C. SS. 3728-3733 False claims act, blocking Roche Holdings
     Inc's acquisition of deceptive Stark Therapeutics stock 15 U.S.C S 78.

                                       COMPLAiNT

        Calvin A Grant, MD brings this emergent civil action to invalidate or reassign the
University of Pennsylvania patent portfolio related to adeno-associated virus mediated
retinal gene delivery, invalidate or reassign all licenses held by Spark Therapeutics, lnc,
and to enjoin Roche Holdings acquisition of Spark Therapeutics, Inc. Plaintiff alleges as
follows:

                                NATURE OF THE ACTION

1.    This is an action for relief from copyright infringement, intellectual property
appropriation, False Claim Act 31 U.S.C 3729-3733, Possession and creation of false
papers to defraud NIH 18 U.S.C 1002,

2.     The plaintiff alleges that the Defendants Drs Jean Bennett and Albert Macquire
and the University of Pennsylvania (BMP) stole his application from a central service
and coerced an interview for an ophthalmology under the inferred penalty of black listing
from other programs.

3.    The plaintiff alleges that the Defendants stole his research ideas outright related
AAV and the treatment of RPE related disease and incorporated this ideas and data into
NIH grant to completing R01 EYl0820-05 Application number 2164959.

4.     The plaintiff received full acknowledgment from the University of Pennsylvania
School of Medicine/department of ophthalmology for his breakthrough discovery AAV
and was awarded the Oliver Prize of 1996 for outstanding research. Of the note, the
department of ophthalmology became aware of this research through his forced
interview as the project was not completed at the University of Pennsylvania but
completed at Harvard Medical School.

5.     The plaintiff alleges that Drs. Jean Bennett and Albert Macquire purposely and
fraudulently excluded mention of his work from 1994 despite having full knowledge from
divert discussions, conference presentation, and papers of his work in their papers and
patents.
      Case: 1:19-cv-02615 Document #: 1 Filed: 04/18/19 Page 3 of 4 PageID #:3




6.     The plaintiff seeks injunctive and declaratory relief, compensatory damages,
liquidated damages, public acknowledgment and announcement of his discovery from
the defendants.

7.      The plaintiff seeks through court order to exercise the march-in provision of the
Bayn-Dole regulations by the government and the transferral of allAAV patents granted
from the defendants to the plaintiff and to place himself as lead inventor with full
royalties rights from allAAV patents granted to the defendants. The NIH and NEI are not
able to act with impartiality given the vast fraudulent history created by the University of
Pennsylvania.

8.     The plaintiff seeks an injunctive relief for licensing of all AAV patents by the
University of Pennsylvania

9.     The plaintiff seeks an injunction of the acquistion of Spark Therapeutics by
Roche Holdings, lnc.



1.     Gene therapy modalities have offered lasting treatment for a multitude of
inherited to acquired diseases. Recombinant adeno-associated viruses have cemented
their role as a leading tool in gene therapy. Spark Therapeutics, lnc. has launched
Luxturna for the treatment for RPE65 related Leber Congenital Amaurosis, an orphan
disease. Luxturna is the sole commercially available product of Spark Therapeutics,
!nc. that has been FDA approved that is on the market. Primarily Drs. Jean Bennett and
Albert Macguire have asserted themselves as the inventors of this technology; and,
through the University of Pennsylvania sought and obtained patents which have been
licensed to Spark Therapeutics, lnc.
2. Roche Holdings, lnc has offered to acquire outstanding stock for Spark
Therapeutics for $114.5 per share for an acculmative offer of $4.8 billion dollars. The
otfering company expects to complete its merge by June 2019. Presently, shareholders
have sued to block the acquisition viewing the offer as being undervalued.
3. Calvin A. Grant, MD was a medical student at the University of Pennsylvania
from 1991 to 1996. ln 1993, Dr. Grant applied for and received a Howard Hughes
Medical Student Fellowship to pursue his interest in gene therapy. ln 1993-1994, Dr.
Grant independently sought to develop AAV as vector for DNA delivery to the retina.
Adenovirus had been used for viral delivery the retina with disappointing results. Dr.
Grant independent of University of Pennsylvania went to Harvard Medical School/Mass
Eye and Ear infirmary and demonstrated lasting gene delivery to retina with AAV in the
fall 1994, three years prior to Jean Bennett working with AAV. Within weeks of this
discovery, Drs. Anthony Adamis (now SVP of Roche Holdings, lnc) and Joan Miller, MD
were informed of this discovery in a face to face meeting at Harvard and were kept
abreast of his progress. Subsequently, Dr Grant was the first in the world to present and
publish his findings at the Howard Hughes Medical Student Forum in 1995. Dr. Grant
applied to HMS/Mass Eye and Ear lnfirmary and other institutions excluding the
University of Pennsylvania given Albert Macquire repeated characterization of
     Case: 1:19-cv-02615 Document #: 1 Filed: 04/18/19 Page 4 of 4 PageID #:4




premature African American babies as low worth babies in an open lecture among other
slights. The University of Pennsylvania department of ophthalmology committed wire
fraud to obtain his application under false pretenses from the San Francisco Matching
Program and forced him undergo an interview for the residency under the threat of
black listing is application to other programs. During the interview, Dr Grant was asked
the most rudimentary questions about AAV to the most advanced targets for gene
therapy, including targets for trials. And Jean Bennett was present at the interview
although the interviews were supposed to be for a clinical and a non research residency
training program. During the interview, Dr Grant revealed under duress that the RPE
diseases and according LCA would be a worthy target for gene delivery and that he
reduced this gene therapy concept to practice, in that GM 1 Gangliosidosis affects the
RPE and genes were replaced in this tissue. Furthermore, given the basic construction
of the AAV vector a gene of interest could be simply cassetted into the backbone of the
vector and construction other vectors was obvious. Dr. Grant was awarded the Oliver
Prize 1996 for outstanding research by a medical student for the AAV work by the
department of ophthalmology; however, the work was not completed or performed at the
University of Pennsylvania.
4.      Drs Bennett and Macquire failed disclose and acknowledge conversations and
information gleaned from Dr Grant in patents and literature. They failed to include Dr
Grant's Howard Hughes Medical Student Forum first publication that was attended by
University of Pennsylvania School of Medicine, Dr. Glen Gaulton in 1995 nor did they
site Dr. Grant's second publication October 1997 in Current Eye Research on the
matter.


                          DEMAND FOR JURY TRIAL

      Plaintiffdemands a jury trial on all causes of action and claims to which
they have a right to a jury trial.




                                          ly submitted,




                                 Calvin A Grant, MD
                                        Pro Se
